959 So. 2d 378 (2007)
Larry MATHIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-1084.
District Court of Appeal of Florida, Third District.
June 13, 2007.
Bill McCollum, Attorney General, for appellee.
Before RAMIREZ, SHEPHERD, and CORTIÑAS, JJ.
PER CURIAM.
We dismiss the appeal from the denial on the merits of a motion filed pursuant to Florida Rule of Criminal Procedure 3.800(c) as from a non-appealable order. See McKinzy v. State, 949 So. 2d 1153 (Fla. 3d DCA 2007). The dismissal is without prejudice to Mathis filing those claims which are cognizable via Florida Rule of Criminal Procedure 3.850.